October 28, 2005


Mr. Raul A. Gonzalez
Locke Liddell & Sapp LLP
100 Congress Ave., Suite 300
Austin, TX 78701

Mr. James Craig Orr Jr.
Heygood Orr & Reyes, L.L.P.
909 Lake Carolyn Parkway, Suite 1700
Irving, TX 75039
Honorable Merrill Hartman
Judge, 192nd District Court
600 Commerce Street, 4th Floor, Suite 443
Dallas, TX 75202-4606

RE:   Case Number:  04-0119
      Court of Appeals Number:  05-03-01624-CV
      Trial Court Number:  02-12100-K

Style:      IN RE  WEEKLEY HOMES, L.P.

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ of mandamus and  delivered  the  enclosed  opinion  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|